Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The amendment field 11/9/2020 which amends claims 1, 7 and 9 has been entered.  

                 EXAMINER' S AMENDMENT
              An Examiner' s Amendment to the record appears below. Should the change and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 C.F.R. § 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than payment of the Issue Fee. Authorization for this Examiner' s Amendment was given in communication with David Staple on 3/10/2021. Applicants agreed the Examiner’s  proposed amendment to claim 1, and agreed to cancel claims 9 and 10 and add the new claim 11.
         
          Claim 1 (currently amended). A method of promoting spinal fusion comprising administering to a subject in need thereof a gel composition comprising:
(a)    bone morphogenetic protein-2 (BMP-2); and
(b)    a BMP-2 binding peptide amphiphile comprising:
(i)    a hydrophobic non-peptidic segment;
(ii)    a β-sheet-forming peptide segment;
(iii)    an acidic peptide segment; and
(iv)    a BMP-2 binding peptide comprising the amino acid sequence of SEQ ID NO:1 (TSPHVPYGGGS) 
wherein the hydrophobic non-peptidic segment is covalently attached to the N-terminus of the β-sheet-forming peptide segment, wherein the C-terminus of the β-sheet-forming peptide segment is covalently attached to the N-terminus of the acidic peptide segment, and wherein the C-terminus of the acidic peptide segment is covalently attached to the N-terminus of the BMP-2 binding peptide, wherein the BMP-2 binding peptide amphiphile is diluted by about 50% in the composition with a diluent peptide amphiphile, wherein the diluent peptide amphiphile comprises a hydrophobic non-peptidic segment, a β-sheet forming segment, and an acidic peptide segment which matches the regions (i)-(iii) of the BMP-2 binding peptide amphiphiles, and wherein the  diluent peptide amphiphile does not contain the amino acid sequence of SEQ ID NO:1.

           Cancel claims 9-10.


(a)    bone morphogenetic protein-2 (BMP-2); and
(b)    a BMP-2 binding peptide amphiphile comprising:
(i)    a hydrophobic non-peptidic segment;
(ii)    a β-sheet-forming peptide segment;
(iii)    an acidic peptide segment; and
(iv)    a BMP-2 binding peptide comprising the amino acid sequence of SEQ ID NO:1 (TSPHVPYGGGS); 
wherein the hydrophobic non-peptidic segment is covalently attached to the N-terminus of the β-sheet-forming peptide segment, wherein the C-terminus of the β-sheet-forming peptide segment is covalently attached to the N-terminus of the acidic peptide segment, and wherein the C-terminus of the acidic peptide segment is covalently attached to the N-terminus of the BMP-2 binding peptide, wherein the BMP-2 binding peptide amphiphile is diluted by about 50% in the composition with a diluent peptide amphiphile, wherein the diluent peptide amphiphile comprises  a hydrophobic non-peptide segment which is an alkyl chain consisting of 6-20 carbons, an acidic peptide segment consisting of 2-7 amino acids in length wherein the amino acids are Glu and/or Asp and a β-sheet forming segment, and wherein the  diluent peptide amphiphile does not contain the amino acid sequence of SEQ ID NO:1.

			Rejections withdrawn
The 103 rejection of claims 1-4 and 6-10 by US 20050209145 (‘145), Hoffmann, US 20130017228 (‘228), US20140017211 (‘211) and Girard; and the 103 rejection of claim 5 by ‘145, ‘228, ‘211 and Girard and US20090098652 are withdrawn in light of the above-stated amendment to claim 1.

  		      Reasons allowed 
The closest prior art is US20050209145 (‘145) which teaches the pepeptide amphiphile (PA) comprising the structural features (i)-(iv) set forth in instant claim 1 (filed 11/9/2020), and also teaches the usefulness of hydrogel comprising BMP-2 binding PA loaded with bone morphogenetic protein 2 (BMP-2) ([0085], ‘145) for enhancing osteoblast differentiation. Additionally, ‘145 suggests that the BMP-2 binding PA is useful for treating damage spinal cord to which “spinal fusion” (claim 1) procedure is applicable. However, further reviewing the applicant’s invention with the applicant’s response filed 1/9/202, “unexpected results were identified in Table 1 at page 26 and Figure 6E in the  applicant’s specification. Specifically, 50% diluted “BMP-2-binding PA” loaded with BMP-2 (wherein the “BMP-2-binding PA” is diluted with the “diluent PA”) exhibits significant higher fusion score in the rat posterolateral lumbar intertransverse  sufficient to overcome a prima facie case of obviousness of record, since neither the reference ‘145 nor the combination of ‘145 with other cited references of record  reasonably teaches or suggests using the “diluent peptide amphiphile” to dilute the “BMP-2 binding peptide amphiphile” bound with BMP-2 to achieve the unexpected results as discussed above. Furthermore, ‘145 (Example 12) shows that the gel comprising the BMP-2 binding peptide amphiphile with added BMP-2 and the gel comprising the BMP-2 binding peptide amphiphile without added BMP-2 show similar results of expression level of the bone formation maker “osteocalcin”  produced by osteoblasts, which suggests that the BMP-2 binding peptide amphiphile alone (i.e., in the absence of the diluent peptide amphiphile) may not have significant effect on bone formation during the spinal fusion.  Thus, the applicant’s disclosure has shown the results greater than those expected from the prior art to an unobvious extent. 
Therefore, claims 1-8 and new claim 11 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL W LIU whose telephone number is (571)272-0949.  The examiner can normally be reached on M-F 8:30 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
       


March 10, 2021
	 
/SCARLETT Y GOON/QAS, Art Unit 1600